Citation Nr: 0813642	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  02-14 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected histoplasmosis of 
the lung.  

2.  Entitlement to service connection for a renal disability, 
to include as secondary to service-connected histoplasmosis 
of the lung.  

3.  Entitlement to service connection for a cardiac 
disability, to include as secondary to service-connected 
histoplasmosis of the lung.  

4.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1945 to July 
1946 and from March 1951 to March 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from January 2002 and November 2005 rating decisions 
of a Department of Veterans Affairs (VA) Regional Office (RO) 
that denied service connection claims for hypertension, to 
include as secondary to service-connected histoplasmosis of 
the lung; a renal disability, to include as secondary to 
service-connected histoplasmosis of the lung; a cardiac 
disability, to include as secondary to service-connected 
histoplasmosis of the lung; and a low back disability.  The 
Board remanded these claims for additional development in 
March 2007.  


FINDINGS OF FACT

1.  The veteran's current hypertension first manifested after 
his separation from service and is unrelated to his service 
or to any incident therein, and is not shown to be the result 
of or aggravated by the service-connected histoplasmosis of 
the lung.  

2.  The veteran's current renal disability first manifested 
after his separation from service and is unrelated to his 
service or to any incident therein, and is not shown to be 
the result of or aggravated by the service-connected 
histoplasmosis of the lung.  

3.  The veteran's current cardiac disability first manifested 
after his separation from service and is unrelated to his 
service or to any incident therein, and is not shown to be 
the result of or aggravated by the service-connected 
histoplasmosis of the lung.  

4.  The veteran's current low back disability first 
manifested after his separation from service and is unrelated 
to his service or to any incident therein.  


CONCLUSIONS OF LAW

1.  The veteran's current hypertension was not incurred in or 
aggravated by his active service, and is not proximately due 
to or the result of the service-connected histoplasmosis of 
the lung.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  

2.  The veteran's current renal disability was not incurred 
in or aggravated by his active service, and is not 
proximately due to or the result of the service-connected 
histoplasmosis of the lung.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  

3.  The veteran's current cardiac disability was not incurred 
in or aggravated by his active service, and is not 
proximately due to or the result of the service-connected 
histoplasmosis of the lung.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  

4.  The veteran's current low back disability was not 
incurred in or aggravated by his active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
like cardiovascular disease, nephritis, and arthritis, will 
be rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.      

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show:  (1) that a current disability 
exists and (2) that the current disability was either caused 
by or aggravated by a service-connected disability.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

Hypertension, Renal Disability, and Cardiac Disability 

The veteran contends that he is entitled to service 
connection on a secondary basis for his hypertension, renal 
disability, and cardiac disability because he contends that 
those disabilities are due to his service-connected 
histoplasmosis of the lung.    

In an April 16, 2002, letter, the veteran's treating 
physician reported that the veteran had been diagnosed with 
coronary artery disease (status post coronary artery bypass 
graft in 1991) with subsequent ventricular tachycardia, a 
history of peripheral vascular disease with bilateral renal 
artery stenosis and renal artery bypass grafting in 1991, a 
history of atrial fibrillation, and a history of 
hypothyroidism and diastolic dysfunction.  The physician 
stated that in reviewing the veteran's past history, it 
appeared that he had developed some interstitial kidney 
disease after receiving antibiotics in 1951.  He explained 
that long-standing hypertension was a known risk factor for 
both peripheral vascular and coronary artery atherosclerosis 
and that it could also be associated with atrial fibrillation 
and concentric left ventricular hypertrophy.  He stated that 
concentric left ventricular hypertrophy was often associated 
with diastolic dysfunction and recurrent episodes of 
pulmonary edema.  He opined that it was not a far stretch to 
invoke the theory that hypertension initiated by antibiotic-
induced renal insufficiency could have played a major role in 
the veteran's current medical problems.  

In an April 24, 2002, letter, another one of the veteran's 
treating physicians stated that the veteran and his wife had 
informed him that the veteran had an ankle and foot injury 
that caused an infection.  The veteran informed the physician 
that he was given large doses of a sulfa drug for the 
infection and was told by a naval doctor that the drug had 
crystallized in his kidneys.  The treating physician stated 
that the veteran's story suggested that he had 
crystallization and renal toxicity from the sulfa drug.  He 
reported that the veteran began having hypertension sometime 
after that, and that the hypertension probably damaged his 
kidneys, which led to his current state of renal 
insufficiency.  He explained that he could not exclude the 
possibility that the toxicity of the sulfa drug caused the 
damage to the veteran's kidneys and resulted in hypertension 
because toxic injury to the kidneys sometimes manifested as 
hypertension at a later date.  He opined that without further 
information about the extent to which the kidneys were 
damaged during service, he could only say that renal injury 
did lead to hypertension, which could lead to further renal 
injury.  He stated that further renal injury may lead to 
heart disease.  He also stated that the veteran had vascular 
disease, which might have contributed to his renal injury.  

In a November 2003 private medical evaluation, the physician 
stated that the veteran's end stage renal disease stemmed 
from deterioration of his kidney function over several years 
and was preceded by malignant hypertension and aortic 
aneurysm that had to be repaired by arterial grafting.  He 
reported that the veteran had also suffered from atrial 
fibrillation and cardiomegaly with enlargement of the left 
atrium and left ventricle and that he had a permanent 
pacemaker and defibrillator.  He also stated that the veteran 
had ischemic disease with decreased blood flow to the brain.  
The physician reported that he reviewed the veteran's medical 
records.  He found that the veteran's malignant hypertension 
was the prodrome for the dilation of his heart, which then 
led to the aortic aneurysm, which led to the shut down of his 
kidneys.  He also found that the veteran had restrictive lung 
disease, which was consistent with the scarring in his lungs 
from the diagnosed histoplasmosis.  He asserted that it 
seemed that the veteran had a cardiopulmonary condition 
rooted in pulmonary hypertension.  He explained that there 
was increased scarring in the veteran's lungs from the 
histoplasmosis, which caused enlargement of the left atrium 
with resultant enlargement of the left ventricle, increased 
aortic pressure, subsequent formation of the aneurysm and 
malignant hypertension that required aortic graphs into his 
kidneys and dialysis for the end stage renal disease.  He 
opined that the veteran's pulmonary hypertension caused the 
retraction of his lung volume and retraction of his rib cage 
and gave rise to his other medical conditions.  He diagnosed 
the veteran with end stage renal disease, cardiomegaly with 
both left atrial and left ventricular hypertrophy, post-
operative for aortic graphs to the kidneys in relation to 
aortic aneurysm, history of intractable hypertension, 
histoplasmosis, chronic atrial fibrillation, spinal 
arthritis, and history of central ischemic disease.  He 
opined that the veteran's non-endemic histoplasmosis caused 
his pulmonary hypertension.  

On VA examination in January 2004, the veteran reported that 
he was found to be hypertensive and have spots on his lungs 
in 1954 when he applied for a civilian job.  He complained of 
suffering from severe and difficult to control hypertension, 
cardiomyopathy, aortic aneurysm, atrial fibrillation, 
cerebrovascular accident, and renal failure.  He stated that 
he currently experienced dyspnea and an infrequent cough.  A 
chest x-ray revealed slightly less depth of inspiration than 
was present on his previous examination, probably accounting 
for the suggestion that the heart might be slightly larger.  
It also showed histoplasmosis calcifications throughout the 
lungs that indicated previous exposure to histoplasmosis but 
not necessarily active histoplasmosis.  There was a continued 
pacemaker that had not changed since the previous 
examination.  The diagnostic impression was that the 
pulmonary function tests were most consistent with a mixed 
defect.  The examiner, who was a pulmonologist, found that 
obstruction might have dominated and demonstrated borderline 
reversibility on post-bronchodilator study.  The associated 
diffusion impairment suggested the possibility that some 
emphysema might also be present, and the findings were 
consistent with smoking-related injury.  The mechanisms 
behind any restriction he might have were not clear.  
Fibrosis or air-trapping might have accounted for some of it, 
but the examiner noted that the pulmonary capillary blood 
volume was decreased out of proportion to reduction in other 
volumes and stated that this might be secondary to a 
respiratory muscle problem.  He stated it was unknown whether 
the problem was voluntary or not.  The examiner opined that 
the veteran's respiratory difficulties did not begin during 
active duty because there was radiologic evidence of prior 
histoplasmosis exposure.  He found that there was some 
associated fibrosis but no evidence of active disease and no 
discernible connection to the hypertension.

In a December 2004 opinion, the same examiner reviewed the 
veteran's entire claims file and reasserted that there was no 
discernible connection between the pulmonary histoplasmosis 
and systemic hypertension.  He opined that even if the renal 
insufficiency were secondary to hypertensive disease, then it 
was more likely than not that it was not related to the 
pulmonary histoplasmosis either.  He explained that because 
the veteran grew up on a farm, there was a strong 
relationship between domestic exposure to birds and pulmonary 
histoplasmosis.  He stated that although it was possible that 
injury from extensive pulmonary histoplasmosis could 
contribute to the development of pulmonary hypertension, 
there was no mention of any causal relationship between 
pulmonary histoplasmosis and systemic hypertension in the 
pulmonary literature he had reviewed.  

On VA examination in August 2005, the examiner, who was a 
pulmonologist, reviewed the veteran's entire claims file and 
disagreed with the proposed pathophysiologic sequence in the 
November 2003 private medical opinion.  He explained that the 
pulmonary hypertension and resultant right heart failure seen 
in pulmonary fibrosis were the result of extensive 
destruction and/or obstruction of the pulmonary vascular bed 
and were roughly proportional in severity to the degree of 
vascular bed compromised.  He stated that pressures in the 
left heart were normal or low in the absence of left heart 
disease.  In the veteran's case, the examiner found evidence 
of normal left ventricular systolic function with an ejection 
fraction of 60 to 65 percent, moderate concentric hypertrophy 
of the left chamber, and an enlarged left atrium with normal 
mitral valve.  He explained that this was suggestive of 
elevated left ventricular end-diastolic pressures and was 
consistent with hypertensive cardiomyopathy in the 
hypertrophic phase.  Evidence also showed right ventricular 
enlargement, mild tricuspid regurgitation, and mildly 
elevated pulmonary artery pressure.  He reported that this 
was consistent with pulmonary hypertension.  He asserted that 
pulmonary hypertension could be considered to be caused by 
pulmonary fibrosis only in the absence of evidence of left 
heart dysfunction.  He concluded that the veteran's left 
ventricle diastolic dysfunction with resulting left atrial 
enlargement and pulmonary hypertension resulted in the right 
heart findings and that the most common cause of right heart 
failure was left heart failure.  He found evidence of a 
limited, remote, and inactive granulomatous reaction with no 
evidence of significant pulmonary fibrosis.  He noted a 
restrictive defect with findings suggestive of respiratory 
muscle weakness.  A chest x-ray revealed about a dozen very 
small calcifications that were more likely than not 
representative of a remote and inactive granulomatous 
reaction, which was most commonly caused by histoplasmosis in 
that particular part of the country.  The presence of 
calcification without other abnormalities suggested that the 
causative inflammatory event was remote at the time the 
lesions were first mentioned in 1955.  He opined that it was 
far more likely than not that the calcifications were not 
associated with extensive interstitial or other fibrosis and 
were not in themselves sufficient to cause the degree of 
pulmonary vascular compromise necessary to result in pre-
capillary pulmonary hypertension.  He further concluded that 
if the veteran did have severe pre-capillary pulmonary 
hypertension, it would not explain the presence of the 
systemic hypertension that was far more likely than not the 
cause of his cardiomyopathy, renal failure, and vascular 
injury.  He explained that it was far more likely than not 
that the veteran's poorly-controlled hypertension resulted in 
widespread target organ injury, including left ventricular 
hypertrophy.  The attendant elevation in left ventricular 
end-diastolic pressures were transmitted upstream, resulting 
in left atrial enlargement, pulmonary hypertension, and right 
heart strain.  He also noted that the veteran's pulmonary 
function examination showed some restriction that appeared to 
have a significant neuromuscular component and was possibly 
caused by neuropathies, myopathies, and suboptimal effort 
made by the veteran during the examination.  

An evaluation of the probative value of medical evidence is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility 
and weight to be attached to such opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467 (1993).

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board is inclined to place less probative value on the 
April 16, 2002, April 24, 2002, and November 2003 medical 
opinions from the private physicians.  While the physicians 
in the April 2002 opinions related the veteran's 
hypertension, renal disability, and cardiac disability to the 
veteran's histoplasmosis, the opinions appeared to have been 
based primarily upon a history provided by the veteran, 
rather than upon a review of the evidence of record.  The 
filtering of the veteran's account of his military service 
through his physician does not transform the veteran's 
account into competent medical evidence merely because the 
transcriber happens to be a medical professional.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).  Additionally, the Board finds 
that the April 2002 medical opinions are speculative, in that 
the physicians found that the veteran's hypertension 
initiated by antibiotic-induced renal insufficiency could 
have contributed to his current health problems or that renal 
injury during service led to hypertension, which could have 
led to further renal injury that may have led to heart 
disease.  A finding of service connection may not be based on 
a resort to speculation or remote possibility.  38 C.F.R. 
§ 3.102 (2007); Bloom v. West, 12 Vet. App. 185 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is too 
speculative to establish the presence of a claimed disorder 
or any such relationship).      

The Board assigns greater weight to the January 2004, 
December 2004, and August 2005 VA examination and opinion 
reports.  In placing greater weight on the January 2004, 
December 2004, and August 2005 opinions, the Board notes that 
in addition to a comprehensive examination and a complete 
review of the veteran's complete case file, the examiner was 
a pulmonologist.  He possessed specialized knowledge in the 
field pertaining to the veteran's disabilities that the 
physician making the November 2003 opinion did not have.  He 
also provided very detailed and thorough explanations and 
rationale for his opinions.  Some factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the veteran's history, and the 
thoroughness and detail of the opinion.  Prejean v. West, 13 
Vet. App. 444 (2000).  In forming his opinion, the examiner 
discussed why he disagreed with the November 2003 private 
medical opinion and provided meticulous explanations for his 
conclusions.  The Board accordingly finds the January 2004, 
December 2004, and August 2005 VA medical opinions to be the 
most probative as to whether the veteran's hypertension, 
renal disability, and cardiac disability were related to 
service because the examiner at the January 2004, December 
2004, and August 2005 examinations was a specialist in the 
pertinent medical field and based his opinions on a detailed 
medical examination, comprehensive review of the claims file, 
and adequate rationale.  Therefore, the Board finds that 
service connection for the veteran's hypertension, renal 
disability, and cardiac disability, as secondary to his 
service-connected histoplasmosis, is not warranted.   

The Board now turns to the question of whether the veteran is 
entitled to service connection on a direct basis for 
hypertension, a renal disability, and a cardiac disability.  

The veteran's service medical records are negative for any 
evidence of symptoms relating to hypertension, a renal 
disability, and a cardiac disability.  He made no complaints 
regarding his blood pressure, kidneys, or heart at a March 
1954 separation examination, and his kidneys, blood pressure, 
heart, and vascular system were found to have no 
abnormalities.  Since there were no recorded complaints of 
symptoms of hypertension, a renal disability, and a cardiac 
disability during approximately four years of service and the 
veteran's blood pressure, kidneys, and cardiovascular system 
were found to be normal on examination at separation, the 
Board finds that the weight of the evidence demonstrates that 
chronicity in service is not established in this case.  
38 C.F.R. § 3.303(b).    

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claims for service connection for 
hypertension, a renal disability, and a cardiac disability.  
38 C.F.R. § 3.303(b).  The first post-service evidence of 
record of hypertension is a March 1986 private medical report 
where the veteran was treated for high blood pressure.  The 
physician noted that the veteran had had long-standing 
hypertension of at least 15 years duration.  The first post-
service evidence of record of a renal disability is a June 
1989 private medical report where the veteran was diagnosed 
with mild renal insufficiency that may have been related to 
his hypertensive changes.  The first post-service evidence of 
record of a cardiac disability is a June 1989 private medical 
report where the veteran was found to have an abnormal 
electrocardiogram with lateral changes.  

Post-service private and VA medical records dated from March 
1986 to April 2007 show that the veteran received 
intermittent treatment for pulmonary hypertension, systemic 
hypertension, diastolic dysfunction, renal insufficiency, 
chronic renal failure, end stage renal disease, coronary 
artery disease, cardiomyopathy, peripheral vascular disease, 
ventricular tachycardia, aorta aneurysm, chronic atrial 
fibrillation, hypothyroidism, and aortic atherosclerosis.  

The veteran also submitted several lay statements from his 
family and friends dated in July 2001 and April 2002 in 
support of his claim.  The veteran's wife reported that she 
had married the veteran in April 1945 and that she had lived 
with him during his period of active duty.  She stated that 
the veteran had an ankle injury during service that became 
infected.  She asserted that he received a sulfa drug for 
treatment, but it crystallized in his kidneys and had to be 
flushed out.  The veteran's sister and friend stated that the 
veteran had high blood pressure since his discharge from 
service and had continuously been on medication for his 
condition.  They reported that the veteran had an aorta 
aneurysm in 1990, which required an operation, and that he 
currently suffered from high blood pressure and heart and 
kidney failure.  

In an April 16, 2002, letter, the veteran's treating 
physician reported that the veteran had been diagnosed with 
coronary artery disease (status post coronary artery bypass 
graft in 1991) with subsequent ventricular tachycardia, a 
history of peripheral vascular disease with bilateral renal 
artery stenosis and renal artery bypass grafting in 1991, a 
history of atrial fibrillation, and a history of 
hypothyroidism and diastolic dysfunction.  The physician 
stated that in reviewing the veteran's past history, it 
appeared that he had developed some interstitial kidney 
disease after receiving antibiotics in 1951.  He explained 
that long-standing hypertension was a known risk factor for 
both peripheral vascular and coronary artery atherosclerosis 
and that it could also be associated with atrial fibrillation 
and concentric left ventricular hypertrophy.  He stated that 
concentric left ventricular hypertrophy was often associated 
with diastolic dysfunction and recurrent episodes of 
pulmonary edema.  He opined that it was not a far stretch to 
invoke the theory that hypertension initiated by antibiotic-
induced renal insufficiency could have played a major role in 
the veteran's current medical problems.  

In an April 24, 2002, letter, another one of the veteran's 
treating physicians stated that the veteran and his wife had 
informed him that the veteran had an ankle and foot injury 
that caused an infection.  The veteran informed the physician 
that he was given large doses of a sulfa drug for the 
infection and was told by a naval doctor that the drug had 
crystallized in his kidneys.  The treating physician stated 
that the veteran's story suggested that he had 
crystallization and renal toxicity from the sulfa drug.  He 
reported that the veteran began having hypertension sometime 
after that, and that the hypertension probably damaged his 
kidneys, which led to his current state of renal 
insufficiency.  He explained that he could not exclude the 
possibility that the toxicity of the sulfa drug caused the 
damage to the veteran's kidneys and resulted in hypertension 
because toxic injury to the kidneys sometimes manifested as 
hypertension at a later date.  He opined that without further 
information about the extent to which the kidneys were 
damaged during service, he could only say that renal injury 
did lead to hypertension, which could lead to further renal 
injury.  He stated that further renal injury may lead to 
heart disease.  He also asserted that the veteran had 
vascular disease, which might have contributed to his renal 
injury.  

In a November 2003 private medical evaluation, the physician 
stated that the veteran's end stage renal disease stemmed 
from deterioration of his kidney function over several years 
and was preceded by malignant hypertension and aortic 
aneurysm that had to be repaired by arterial grafting.  He 
reported that the veteran had also suffered from atrial 
fibrillation and cardiomegaly with enlargement of the left 
atrium and left ventricle and that he had a permanent 
pacemaker and defibrillator.  He also stated that the veteran 
had ischemic disease with decreased blood flow to the brain.  
The physician reported that he reviewed the veteran's medical 
records.  He found that the veteran's malignant hypertension 
was the prodrome for the dilation of his heart, which then 
led to the aortic aneurysm, which led to the shut down of his 
kidneys.  He also found that the veteran had restrictive lung 
disease, which was consistent with the scarring in his lungs 
from the diagnosed histoplasmosis.  He asserted that it 
seemed that the veteran had a cardiopulmonary condition 
rooted in pulmonary hypertension.  He explained that there 
was increased scarring in the veteran's lungs from the 
histoplasmosis, which caused enlargement of the left atrium 
with resultant enlargement of the left ventricle, increased 
aortic pressure, subsequent formation of the aneurysm and 
malignant hypertension that required aortic graphs into his 
kidneys and dialysis for the end stage renal disease.  He 
opined that the veteran's pulmonary hypertension caused the 
retraction of his lung volume and retraction of his rib cage 
and gave rise to his other medical conditions.  He diagnosed 
the veteran with end stage renal disease, cardiomegaly with 
both left atrial and left ventricular hypertrophy, post-
operative for aortic graphs to the kidneys in relation to 
aortic aneurysm, history of intractable hypertension, 
histoplasmosis, chronic atrial fibrillation, spinal 
arthritis, and history of central ischemic disease.  He 
opined that the veteran's non-endemic histoplasmosis caused 
his pulmonary hypertension.  

On VA examination in January 2004, the veteran reported that 
he was found to be hypertensive and have spots on his lungs 
in 1954 when he applied for a civilian job.  He complained of 
suffering from severe and difficult to control hypertension, 
cardiomyopathy, aortic aneurysm, atrial fibrillation, 
cerebrovascular accident, and renal failure.  He stated that 
he currently experienced dyspnea and an infrequent cough.  A 
chest x-ray revealed slightly less depth of inspiration than 
was present on his previous examination, probably accounting 
for the suggestion that the heart might be slightly larger.  
It also showed histoplasmosis calcifications throughout the 
lungs that indicated previous exposure to histoplasmosis but 
not necessarily active histoplasmosis.  There was a continued 
pacemaker that had not changed since the previous 
examination.  The diagnostic impression was that the 
pulmonary function tests were most consistent with a mixed 
defect.  The examiner, who was a pulmonologist, found that 
obstruction might have dominated and demonstrated borderline 
reversibility on post-bronchodilator study.  The associated 
diffusion impairment suggested the possibility that some 
emphysema might also be present, and the findings were 
consistent with smoking-related injury.  The mechanisms 
behind any restriction he might have were not clear.  
Fibrosis or air-trapping might account for some of it, but 
the examiner noted that the pulmonary capillary blood volume 
was decreased out of proportion to reduction in other volumes 
and stated that this might be secondary to a respiratory 
muscle problem.  He stated it was unknown whether the problem 
was voluntary or not.  The examiner opined that the veteran's 
respiratory difficulties did not begin during active duty 
because there was radiologic evidence of prior histoplasmosis 
exposure.  He found that there was some associated fibrosis 
but no evidence of active disease and no discernible 
connection to the hypertension.  In a December 2004 opinion, 
the same examiner reviewed the veteran's entire claims file 
and reasserted that there was no discernible connection 
between the pulmonary histoplasmosis and systemic 
hypertension.  He opined that even if the renal insufficiency 
were secondary to hypertensive disease, then it was more 
likely than not that it was not related to the pulmonary 
histoplasmosis either.  He explained that because the veteran 
grew up on a farm, there was a strong relationship between 
domestic exposure to birds and pulmonary histoplasmosis.  He 
stated that although it was possible that injury from 
extensive pulmonary histoplasmosis could contribute to the 
development of pulmonary hypertension, there was no mention 
of any causal relationship between pulmonary histoplasmosis 
and systemic hypertension in the pulmonary literature he had 
reviewed.  

On VA examination in August 2005, the examiner, who was a 
pulmonologist, reviewed the veteran's entire claims file and 
disagreed with the proposed pathophysiologic sequence in the 
November 2003 private medical opinion.  He explained that the 
pulmonary hypertension and resultant right heart failure seen 
in pulmonary fibrosis were the result of extensive 
destruction and/or obstruction of the pulmonary vascular bed 
and were roughly proportional in severity to the degree of 
vascular bed compromised.  He stated that pressures in the 
left heart were normal or low in the absence of left heart 
disease.  In the veteran's case, the examiner found evidence 
of normal left ventricular systolic function with an ejection 
fraction of 60 to 65 percent, moderate concentric hypertrophy 
of the left chamber, and an enlarged left atrium with normal 
mitral valve.  He explained that this was suggestive of 
elevated left ventricular end-diastolic pressures and was 
consistent with hypertensive cardiomyopathy in the 
hypertrophic phase.  Evidence also showed right ventricular 
enlargement, mild tricuspid regurgitation, and mildly 
elevated pulmonary artery pressure.  He reported that this 
was consistent with pulmonary hypertension.  He asserted that 
pulmonary hypertension could be considered to be caused by 
pulmonary fibrosis only in the absence of evidence of left 
heart dysfunction.  He concluded that the veteran's left 
ventricle diastolic dysfunction with resulting left atrial 
enlargement and pulmonary hypertension resulted in the right 
heart findings and that the most common cause of right heart 
failure was left heart failure.  He found evidence of a 
limited, remote, and inactive granulomatous reaction with no 
evidence of significant pulmonary fibrosis.  He noted a 
restrictive defect with findings suggestive of respiratory 
muscle weakness.  A chest x-ray revealed about a dozen very 
small calcifications that were more likely than not 
representative of a remote and inactive granulomatous 
reaction, which was most commonly caused by histoplasmosis in 
that particular part of the country.  The presence of 
calcification without other abnormalities suggested that the 
causative inflammatory event was remote at the time the 
lesions were first mentioned in 1955.  He opined that it was 
far more likely than not that the calcifications were not 
associated with extensive interstitial or other fibrosis and 
were not in themselves sufficient to cause the degree of 
pulmonary vascular compromise necessary to result in pre-
capillary pulmonary hypertension.  He further concluded that 
if the veteran did have severe pre-capillary pulmonary 
hypertension, it would not explain the presence of the 
systemic hypertension that was far more likely than not the 
cause of his cardiomyopathy, renal failure, and vascular 
injury.  He explained that it was far more likely than not 
that the veteran's poorly-controlled hypertension resulted in 
widespread target organ injury, including left ventricular 
hypertrophy.  The attendant elevation in left ventricular 
end-diastolic pressures were transmitted upstream, resulting 
in left atrial enlargement, pulmonary hypertension, and right 
heart strain.  He also noted that the veteran's pulmonary 
function examination showed some restriction that appeared to 
have a significant neuromuscular component and was possibly 
caused by neuropathies, myopathies, and suboptimal effort 
made by the veteran during the examination.  

An evaluation of the probative value of medical evidence is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility 
and weight to be attached to such opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467 (1993).

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board is inclined to place less probative value on the 
April 16, 2002, April 24, 2002, and November 2003 medical 
opinions from the private physicians.  While the physicians 
in the April 2002 opinions related the veteran's 
hypertension, renal disability, and cardiac disability to the 
veteran's histoplasmosis, the opinions appeared to have been 
based primarily upon a history provided by the veteran, 
rather than upon a review of the evidence of record.  The 
filtering of the veteran's account of his military service 
through his physician does not transform the veteran's 
account into competent medical evidence merely because the 
transcriber happens to be a medical professional.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).  Additionally, the Board finds 
that the April 2002 medical opinions are speculative, in that 
the physicians found that the veteran's hypertension 
initiated by antibiotic-induced renal insufficiency could 
have contributed to his current health problems or that renal 
injury during service led to hypertension, which could have 
led to further renal injury that may have led to heart 
disease.  A finding of service connection may not be based on 
a resort to speculation or remote possibility.  38 C.F.R. 
§ 3.102 (2007); Bloom v. West, 12 Vet. App. 185, 186-87 
(1999) (treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is too 
speculative to establish the presence of a claimed disorder 
or any such relationship).      

The Board assigns greater weight to the January 2004, 
December 2004, and August 2005 VA examinations.  In placing 
greater weight on the January 2004, December 2004, and August 
2005 opinions, the Board notes that in addition to a 
comprehensive examination and a complete review of the 
veteran's complete case file, the examiner was a 
pulmonologist.  He possessed specialized knowledge in the 
field pertaining to the veteran's disabilities that the 
physician making the November 2003 opinion did not have.  He 
also provided very detailed and thorough explanations and 
rationale for his opinions.  Some factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the veteran's history, and the 
thoroughness and detail of the opinion.  Prejean v. West, 13 
Vet. App. 444 (2000).  In forming his opinion, the examiner 
discussed why he disagreed with the November 2003 private 
medical opinion and provided meticulous explanations for his 
conclusions.  The Board accordingly finds the January 2004, 
December 2004, and August 2005 VA medical opinions to be the 
most probative as to whether the veteran's hypertension, 
renal disability, and cardiac disability were related to 
service because the examiner at the January 2004, December 
2004, and August 2005 examinations was a specialist in the 
pertinent medical field and based his opinions on a detailed 
medical examination, comprehensive review of the claims file, 
and adequate rationale.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a direct nexus between military service and the 
veteran's current hypertension, renal disability, and cardiac 
disability.  The evidence is also against a finding that the 
hypertension, renal disability, and cardiac disability are a 
result of the veteran's service-connected histoplasmosis.  In 
addition, cardiovascular disease or nephritis were not 
diagnosed within one year of separation, so presumptive 
service connection for hypertension, renal disability, and 
cardiac disability is not warranted.  

The veteran and his family and friends contend that his 
current hypertension, renal disability, and cardiac 
disability are related to his active service.  However, as 
laypersons, they are not competent to give a medical opinion 
on diagnosis, causation, or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran and his family and friends are competent to 
give evidence about what they experienced.  Layno v. Brown, 6 
Vet. App. 465 (1994).  However, competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claims for service 
connection.  However, the first post-service evidence of the 
veteran's hypertension is in March 1986, approximately 32 
years after his separation from service, and the first post-
service evidence of the veteran's renal and cardiac 
disabilities is in June 1989, approximately 35 years after 
his separation from service.  In view of the lengthy period 
without treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claims.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board finds that the preponderance of the evidence weighs 
against a finding that the veteran's hypertension, renal 
disability, and cardiac disability developed in service.  
Therefore, the Board concludes that the hypertension, renal 
disability, and cardiac disability were not incurred in or 
aggravated by service.  In addition, the Board finds that the 
evidence is against a finding that the veteran's 
hypertension, renal disability, and cardiac disability are 
proximately due to, the result of, or aggravated by his 
service-connected histoplasmosis.  As the preponderance of 
the evidence is against the claims for service connection, 
the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
               
Low Back Disability 

The veteran's service medical records are negative for any 
complaints of or treatment for a low back disability.  A 
January 1953 medical record noted that a November 1952 x-ray 
of the dorsal spine revealed an essentially normal 
examination with a notation of slight scoliosis of the upper 
segment and no evidence of recent injury.  On separation 
examination in March 1954, the veteran made no complaints 
about his back, and his spine was found to have no 
abnormalities.  Since there were no recorded complaints of 
symptoms of a low back disability during approximately four 
years of service and the veteran's spine was found to be 
normal on examination at separation, the Board finds that the 
weight of the evidence demonstrates that chronicity in 
service is not established in this case.  38 C.F.R. 
§ 3.303(b).    

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for a low 
back disability.  38 C.F.R. § 3.303(b).  The first post-
service evidence of record of symptoms relating to a low back 
disability is a February 1974 private medical record where 
the veteran was diagnosed with recurrent low back pain.  
Post-service VA and private medical records dated from 
December 1975 to October 2004 show that the veteran received 
intermittent treatment for low back pain.  

An October 2004 x-ray of the veteran's lumbar spine revealed 
severe degenerative disc disease at L4-L5 and L5-S1 with mild 
to moderate disc disease of L3-L4 and gas containing 
subchondral cyst adjacent to the bilateral sacroiliac joint.  
There was disc bulge at all three of these levels but no 
visible focal disc herniation or associated significant focal 
spinal stenosis or neural foramina narrowing.  Post-service 
VA and private medical records dated from November 2004 to 
April 2007 show that the veteran received intermittent 
treatment for severe degenerative disc disease of L4-S1, left 
S1 radiculopathy, low back pain, L5-S1 stenosis, 
osteoarthritis with lumbar disc disease, and degenerative 
joint disease.  At no time did any treating provider relate 
the veteran's low back disability to his period of active 
service.  

The veteran also submitted a photograph of himself in a neck 
brace in support of his claim.  He stated that it was an 
original picture taken in front of his living quarters in 
1953 after release from Guantanamo Bay Naval Hospital where 
he was hospitalized for two to three days and treated for a 
back and neck injury.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a direct nexus between military service and the 
veteran's current low back disability.  There is no competent 
medical evidence that relates the veteran's low back 
disability to his period of active service.  In addition, 
arthritis of the back (or any other back disability) was not 
diagnosed within one year of separation, so presumptive 
service connection for a low back disability is not 
warranted.  

The veteran contends that his current low back disability is 
related to his active service.  However, as a layperson, he 
is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the veteran is competent 
to give evidence about what he experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  However, competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first post-service evidence of the 
veteran's low back disability is in February 1974, 
approximately 20 years after his separation from service.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

The Board finds that the preponderance of the evidence weighs 
against a finding that the veteran's low back disability 
developed in service.  Therefore, the Board concludes that 
the low back disability was not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection, the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
  
Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2001, September 2003, 
June 2005, and July 2006; rating decisions in January 2002, 
September 2005, and November 2005; statements of the case in 
July 2002 and July 2006; and supplemental statements of the 
case in September 2002, October 2005, and July 2006.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the January 2008 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the claims for service connection for 
hypertension, a renal disability, and a cardiac disability.  
VA has not obtained a medical examination in relation to the 
claim for service connection for a low back disability 
because there is no competent evidence that the appellant's 
diagnosed disorder is the result of any event, injury, or 
disease in service.  See 38 C.F.R. § 3.159(c)(4) (2007).  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.


ORDER

Service connection for hypertension, to include as secondary 
to service-connected histoplasmosis of the lung, is denied.  

Service connection for a renal disability, to include as 
secondary to service-connected histoplasmosis of the lung, is 
denied.  

Service connection for a cardiac disability, to include as 
secondary to service-connected histoplasmosis of the lung, is 
denied.  

Service connection for a low back disability is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


